Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in Figure 6, the lines are irregular.  For example, cross hatch lines, in places, extend beyond the edges of the structure outline and are not straight and consistent.  Generally, line thickness in Figure 6 is not constant.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “quick-release” recited in claim 1 and the “clamp” recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, line 2, “a electric scooter” should be -an electric scooter-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A “quick-release fastener” 28 is referenced in applicant’s detailed description and in claim 6, but is not adequately described.  Quick-release devices, including cam arrangements for example, are well known in mounting of bicycle wheels, but it is not clear how that kind of connection would be incorporated into applicant’s frame and how it could be accessed to release or engage a steering lock (holding element 8 and locking element 28 are positioned inside of frame 17 and does not appear to be readily accessible by a user).
The “clamp” structure, recited in claim 9, between the holding counter-element 9 and the tension element 7 has not been shown or described in any detail.  The connection shown appears to be a simple or integral connection, without any clamp elements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is not clear what applicant means by the term “quick-release” because it has not been adequately described in applicant’s disclosure (i.e. is a simple knob or screw a “quick-release?).  
In claim 7, applicant further defines “the quick-release fastener”, however, claim 6 refers to “a quick-release fastener or a locking element”.  It is not clear if claim 7 requires the quick-release fastener, and not the locking element, or if the alternative structures are still being claimed in claim 7.
In claim 9, applicant’s recitation of a “clamp” is unclear because applicant’s detailed description fails to adequately describe or illustrate a clamp structure.  From applicant’s drawings, it appears that the connection between the holding counter-element and the tension element is very simple, as in a screw, press fit or integral connection.  No clamp structure is shown or specifically described.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmgren (USPN 4,394,029).
Regarding claim 1, Holmgren teaches a single-track land vehicle 10 (see figures 6 and 7), comprising: a vehicle frame 11; a vehicle fork (31,34,35) that includes a fork steerer tube (31), the fork steerer tube is mounted pivotably in a head tube (29) of the vehicle frame, and a pivoting-angle brake or limiter (4) configured to at least one of decelerate a pivoting in of the vehicle fork relative to the vehicle frame (11) or define a maximum pivoting-in angle, the pivoting-angle brake or limiter including: a tension element (48) that is connected to the vehicle frame via a holding element 51 (see Figure 4) held in an interior of the vehicle frame (the head tube portion 29 of the frame 11), and a holding counter-element (49) on the tension element (48; see Figure 4) located at a distance from the holding element (51).  The holding counter-element (49) is configured to rest or strike against the vehicle fork (steerer tube 31 of the front fork) when the pivoting-angle brake or limiter (6) is activated.  
Regarding claim 3, Holmgren teaches that the holding counter-element (49) rests or strikes against the fork steerer tube (31) in a partial region of the fork steerer tube (31) arranged within the head tube (cap 44 forms an upper end of the head tube and the holding counter-element 49 rests on the steerer tube 31 within that portion of the head tube; see Figure 3).  
Regarding claim 4, the tension element (48) is flexible in shape (it is formed by a spring).  
Regarding claim 5, the tension element (48) is guided or arranged in the interior of the vehicle frame (the tension element has one end 51 guided in the head tube 29 and the remainder is housed within the cap 44 that forms an additional portion of the head tube.
Regarding claim 15, the tension element inherently has a breaking point.
Regarding claim 16, Holmgren teaches a single-track land vehicle 10 comprising: a vehicle frame 11; a vehicle fork (31, 34, 35), which has a fork steerer tube 31 that is mounted pivotably in a head tube 29 of the vehicle frame; and a pivoting-angle brake or limiter 48 configured to at least one of decelerate the pivoting in of the vehicle fork relative to the vehicle frame or define a maximum pivoting-in angle.  The pivoting-angle brake or limiter including: a tension element 48 connected to the vehicle frame via a holding element 51 held on the vehicle frame 29, and a holding counter-element 49 on the tension element located at a distance from the holding element, the holding counter-element being configured to rest or strike against the fork steerer tube when the pivoting-angle brake or limiter is activated.  

Claims 1-6, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning et al. (USPN 606,525).
Regarding claims 1 and 16, Dunning teaches a  single-track land vehicle (bicycle), comprising: a vehicle frame (1); a vehicle fork (element 2 is the “fork spindle” or steerer tube) that includes a fork steerer tube (2), the fork steerer tube (2) is mounted pivotably in a head tube (1) of the vehicle frame, and a pivoting-angle brake or limiter (9-31) configured to at least one of decelerate a pivoting in of the vehicle fork relative to the vehicle frame (1) or define a maximum pivoting-in angle, the pivoting-angle brake or limiter including: a tension element (26, 27) that is connected to the vehicle frame (2) via a holding element (10, 30, 31) held in an interior of the vehicle frame (1), and a holding counter-element (22) on the tension element (27) located at a distance from the holding element (10, 30, 31), the holding counter-element (22) being configured to rest or strike against the vehicle fork (fork 2 engages holding counter-element 22 at 25; see Figure 3) when the pivoting-angle brake or limiter is activated.  
Regarding claims 2 and 17, Dunning teaches a bicycle.
Regarding claim 3, Dunning teaches the holding counter-element (22) rests or strikes against the fork steerer tube (2) in a partial region of the fork steerer tube arranged within the head tube (see Figure 1).
Regarding claim 4, the tension element (27) is flexible in shape (a spring).  
Regarding claim 5, the tension element (27) is guided or arranged in the interior of the vehicle frame (1).  
Regarding claim 6, the holding element (30) is fixed in the interior of the vehicle frame (1) by a quick-release fastener or a locking element (screw 31), as understood.  
Regarding claim 15, the tension element inherently has a breaking point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (205,921) in view of Simmonds (USPN 587,872).
Regarding claim 1, Stafford teaches a land vehicle (see figures 1 and 2), comprising: a vehicle frame A; a vehicle fork (D, E) that includes a fork steerer tube (D), the fork steerer tube is mounted pivotably in a head tube (B) of the vehicle frame, and a pivoting-angle brake or limiter (O) configured to at least one of decelerate a pivoting in of the vehicle fork relative to the vehicle frame or define a maximum pivoting-in angle, the pivoting-angle brake or limiter including: a tension element (O) that is connected to the vehicle frame via a holding element (pin at the rear end of the spring O) held in an interior of the vehicle frame, and a holding counter-element (at the front end of the spring O) on the tension element (O) located at a distance from the holding element (at the rear end of the spring).  The holding counter-element (49) is configured to rest or strike against the vehicle fork D when the pivoting-angle brake or limiter is activated.  
	Stafford shows a dual track vehicle rather than a single track vehicle.
Simmonds teaches a single track vehicle (bicycle) having a tension element (spring c and cord d) for decelerating the pivoting of the front fork.
It would have been obvious to one of ordinary skill in the art to provide the tension element of Stafford on a single track vehicle, in view of the teaching of Simmonds, in order to reduce unwanted steering movements while a user is pedaling.
Regarding claims 10, 13, and 14, Stafford lacks a cable as part of the tension element.  Simmonds teaches a tension element that includes both a spring (a damping element) and a cord or cable d.  It would have been obvious to one of ordinary skill in the art to provide the tension element with a cable in combination with the spring, as taught by Simmonds, in order to achieve greater versatility in the positioning of the spring element relative to the vehicle.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holmgren.
Holmgren clearly teaches the tension element 48 passing through a fastening opening 50 in the steerer tube 31 (see Figure 4), but lacks a separate element that engages the region on the tension element that projects into the steerer tube interior.  However, it is old and well known and would have been obvious provide a fastening element for securing the end of the tension element 48 inside the steerer tube, in order to prevent detachment of the spring while in use.
 
Allowable Subject Matter
Claims 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khare teaches an elastomeric steering limiter positioned inside the cycle frame and a steering controller that uses cables as an alternative to connecting rods. 
Boardman, Sanborn, Sparks, Martens, McCall, Stillinger, Dall, Edmunds, Huang, Hsieh, Gibbons, and Chen teach steering limiters.
Slater teaches a steering controller positioned inside a cycle frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached at 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611